  Case: 4:21-cv-00575-JMB Doc. #: 19 Filed: 09/09/21 Page: 1 of 1 PageID #: 68




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CHARLES NILGES individually and on                )
behalf of all others similarly situated,          )
                                                  )
            Plaintiff/Counter Defendant,          )
                                                  )
      vs.                                         )          Case No. 4:21 CV 575 JMB
                                                  )
LIGHTFIRE PARTNERS, LLC,                          )
                                                  )
            Defendant/Counter Plaintiff.          )

                                             ORDER

       Pursuant to the Stipulation of Dismissal With Prejudice (ECF No. 18) filed by Plaintiff

Charles Nilges and Defendant Lightfire Partners, LLC on September 9, 2021, the instant cause of

action is dismissed with prejudice as to Plaintiff Charles Nilges' individual claim and Defendant

Lightfire Partners, LLC's counterclaim. Each party shall bear their own attorneys' fees and costs.

None of the rights of any putative class members, other than Plaintiff Charles Nilges, has been

released or are otherwise affected by this dismissal.



Dated this 9th day of September, 2021.

                                                        /s/John M. Bodenhausen
                                                        JOHN M. BODENHAUSEN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                -1-
